DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-13, 15, 16, 29-34 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazakos et al. [US 20060082439].
As to claim 14. Bazakos discloses A facial authentication method by a gate apparatus, the method comprising: 
receiving, by a reader, [fig. 8, 0058] RFID personnel tag reader 81, one or more facial feature values, [0059] retrieves face prints stored in RFID smart card 831, transmitted by one or more wireless apparatus of one or more users, [0089] RFID smart card carried by personnel, an individual one of the one or more wireless apparatuses holding a facial feature value of an individual user, [0059]; 
extracting a facial feature value from an image in which the user is imaged, [0058] facial recognition reader 86 encodes the facial image of the person and creates a face print, [0058, and as described in 0042]; wherein [0038] a face print is a unique numerical code created based on the facial features of the user extracted from the image captured; and 
collating the extracted feature value with the one or more facial feature values received from the one or more wireless apparatus of the one or more users, to check whether or not there is a match, [fig. 8, 0059] the computer 88 compares the face print from the RFID with a face print obtained from the camera to determine if they match.

As to claim 15. Bazakos discloses The facial authentication method according to claim 14, comprising receiving, by the reader, the one or more facial feature values transmitted by the one or more wireless apparatuses of the one or more users, the one or more users entering a wireless area located outside one end of a longitudinal direction of a gate, but not yet entering into a lane of the gate, [fig. 8, 0059] reader reads the tag before the user gets to the gate 89.

As to claim 16. Bazakos discloses A non-transitory computer-readable recording medium storing therein a program causing a computer to execute processing comprising: 
upon reception, by a reader, [fig. 8, 0058] RFID personnel tag reader 81, of one or more facial feature values, [0059] retrieves face prints stored in RFID smart card 831, transmitted by one or more wireless apparatus of one or more users, [0089] RFID smart card carried by personnel, an individual one of the one or more wireless apparatuses holding a facial feature value of an individual user, [0059]; 
extracting a facial feature value from an image in which the user is imaged, [0058] facial recognition reader 86 encodes the facial image of the person and creates a face print, [0058, and as described in 0042]; wherein [0038] a face print is a unique numerical code created based on the facial features of the user extracted from the image captured; and 
collating the extracted feature value with the one or more facial feature values received from the one or more wireless apparatus of the one or more users, to check whether or not there is a match, [fig. 8, 0059] the computer 88 compares the face print from the RFID with a face print obtained from the camera to determine if they match.

As to claim 17. Bazakos discloses The non-transitory computer-readable recording medium according to claim 16, wherein the reader receives the one or more facial feature values transmitted by the one or more wireless apparatuses of the one or more users, the one or more users entering a wireless area located outside one end of a longitudinal direction of a gate, but not yet entering into a lane of the gate, [fig. 8, 0059] reader reads the tag before the user gets to the gate 89.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos.
As to claim 1. Bazakos discloses A gate apparatus comprising: 
a processor; a memory coupled with the processor and storing a program executable by the processor, [fig. 8, 0058, 0059] computer 88 performing the functions of the security system; wherein a computer comprises a processor and a memory to store instructions that are executed by the processor; 
a reader, [fig. 8, 0058] RFID personnel tag reader 81, that receives one or more facial feature values, [0059] retrieves face prints stored in RFID smart card 831, transmitted from one or more wireless apparatuses of one or more users, [0089] RFID smart card carried by personnel, an individual one of the one or more wireless apparatuses holding a facial feature value of an individual user, [0059]; and 
a camera, [fig. 8, 0058] camera 861, that captures image of the user, [0058], 
wherein a processor, based on the program stored in the memory, is configured to execute: 
an extraction process that extracts a facial feature value from image data captured by the camera, [0058] facial recognition reader 86 encodes the facial image of the person and creates a face print, [0058, and as described in 0042]; wherein [0038] a face print is a unique numerical code created based on the facial features of the user extracted from the image captured; and 
a face collation process that collates the facial feature value extracted by the extraction process with the one or more facial feature values received by the reader from the one or more wireless apparatus to check whether or not there is a match, [fig. 8, 0059] the computer 88 compares the face print from the RFID with a face print obtained from the camera to determine if they match.
Bazakos fails to explicitly disclose that the processor performing the extraction process is the processor of the local computer.
Bazakos, in a separate embodiment [0038], teaches that the local computer implements a local feature analysis algorithm LFA to create the face print from captured image and compare the face print with a pre-stored face print to authenticate the user.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bazakos so that the image processing can be implemented on the local computer to avoid having different computers for each task and reduce implementation cost of the system.

As to claim 2. Bazakos discloses The gate apparatus according to claim 1, wherein the reader is configured to receive the one or more facial feature values transmitted by the one or more wireless apparatuses of the one or more users, [0059], the one or more users entering a wireless area located outside one end of a longitudinal direction of a gate but not yet entering into a lane of the gate, [fig. 8, 0059] reader reads the tag before the user gets to the gate 89.

As to claim 3. Bazakos discloses The gate apparatus according to claim 1, wherein the processor is configured to execute: an opening and closing control process that sets a gate exit in an open state or a closed state according to a result of collation by the face collation process, [0059].

As to claim 4. Bazakos discloses The gate apparatus according to claim 3, wherein the opening and closing control process sets the gate exit in an open state when the result of collation by the face collation process indicates that the facial feature value extracted by the extraction process matches any one of the one or more facial feature values received by the reader from one or more wireless apparatus of one or more users, [0059] and closes the gate exit in a closed state in a closed state when there is no match, [0059] gate is not opened unless a match is detected.

As to claim 8. Bazakos discloses The gate apparatus according to claim 1, wherein the processor is configured to execute: a face detection process that detects a face from image data captured by the camera, [0059], wherein the face collation process performs collation with the facial feature value received by the reader, [0059], from the user who is in a first front row, [0059] the image of the first user at the camera is captured and processed, and identified based on a size and eye-to-eye distance of the face, out of faces detected by the face detection process, [0051].

As to claim 9. Bazakos discloses The gate apparatus according to claim 1, wherein the processor is configured to execute: a selection control process that selects the facial feature value from among the facial feature values received by the reader based on an order in which feature values are received from the wireless apparatus or an order according to a moving direction of the user and provides the selected facial feature values to the face collation process, [fig. 8].

As to claim 10. Bazakos discloses The gate apparatus according to claim 1, comprising a sensor that monitors progress of the user in a lane inside the gate, wherein the camera captures image of the user, when the sensor detects the user, [0042, 0058] the steps are performed in sequence where camera captures the image after the reader reads data from the smart card.

Claims 5-7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazakos in view of Reymann et al. [US 20170053435].
As to claim 5. Bazakos discloses The gate apparatus according to claim 2, wherein the reader includes: 
a first reader that is arranged at one side along the longitudinal direction of the gate and that receives one or more facial feature values transmitted from the one or more wireless apparatus of one or more users entering the wireless area, [fig. 8, 0059].
Bazakos fails to disclose wherein the reader includes a second reader provided at other side along the longitudinal direction of the gate.
Reymann teaches a 3D face reconstruction from a gate camera comprising a gate 400 with a first and second reader 412 arranged at both sides of the gate 400, [fig. 4, 0030, 0031].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bazakos with that of Reymann so that the system can be used to authenticate users passing in both directions of the gate. 

As to claim 6. Bazakos discloses The gate apparatus according to claim 5, wherein the second reader also is able to receive one or more facial feature values from one or more wireless apparatuses of one or more users entering a wireless area, [0059], 
the first reader being also is able to receive a facial feature value of a user who moves from the second end side of the longitudinal direction of the gate to the first end side of the longitudinal direction of the gate, [0059].
Bazakos fails to disclose that the second reader is located outside a second end of the longitudinal direction of the gate, and , wherein the processor is configured to execute: a direction control process that determines whether a moving direction of a user having the wireless apparatus is from the first end of the longitudinal direction of the gate to the second end or vice versa, based on which reader received the facial feature value, based on which reader out of the first and the second reader receive a facial feature value first.
Reymann teaches a 3D face reconstruction from a gate camera comprising a gate 400 with a first and second reader 412 arranged at both sides of the gate 400 and authenticating a user based on the direction of travel, [fig. 4, 0030, 0031].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bazakos with that of Reymann so that the system can be used to authenticate users passing in both directions of the gate.

As to claim 7. Bazakos discloses The gate apparatus according to claim 5, wherein the facial feature value received from the wireless apparatus by each of a plurality of the first readers or a plurality of the second readers that are provided corresponding to each of a plurality of lanes of the gate is used in common in collation by the face collation process in the plurality of lanes of the gate, [0056] one control computer performs matching for plurality of gates.

As to claim 11. Bazakos discloses The gate apparatus according to claim 5, wherein the camera performs image capturing, when one of the first and the second readers receives the facial feature value transmitted from the wireless tag, [0058, 0059].
Bazakos fails to disclose wherein the camera performs image capturing when the other one of the first and the second readers receives the facial feature value transmitted from the wireless apparatus.
Reymann teaches a 3D face reconstruction from a gate camera comprising a gate 400 with a first and second reader 412 arranged at both sides of the gate 400 and authenticating a user based on the direction of travel, [fig. 4, 0030, 0031].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Bazakos with that of Reymann so that the system can be used to authenticate users passing in both directions of the gate.

As to claim 12. Bazakos discloses The facial authentication system comprising the gate apparatus, [fig. 8, 0058] according to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11315375. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations and scope of the above claims of the application are in the limitations and scope of claim 18 of the patent.

Claim 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11315375. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations and scope of the above claim of the application are in the limitations and scope of claim 16 of the patent.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688